DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Invention I, Species IA, Sub-Species IAB (Fig. 2A-2D; Claims 1-11) in the reply filed on 10/17/2022 is acknowledged.
Claim 11 and 12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/2022.
Further, Claim 4 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species IB, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (WO 2021/050731 A1)
Regarding Claim 1, Keller (Fig. 27, 28; fourth example, fifth example)
discloses process comprising the following steps of: 
a) providing a device comprising: 
a structure (“Ill-Nitride (III-N) layers”) comprising an electrically conductive doped layer (“n”) locally covered with mesas (“n”), the mesas comprising a doped layer (“n”, an electrically insulating layer (“mask dielectric deposition”) covering the electrically conductive doped GaN layer between the mesas (Fig. 27C),  and further disclosing electrochemical etching of the messas (“first a Ill-Nitride (PI-N) layer or layers are grown and patterned to produce patterns with varied dimensions. Thereafter, an electro-chemical etch may be performed to obtain one or more than one porous III-N layer or layers respectively. Die top layer on the pattern may or may not be porous III-N material. Die bottom region may or may not be porous III-N material. Thereafter, a blanket or masked regrowth of III-N layers may be performed. A different dimension of the pattern may result in a different compliant nature of the porous III-N material underneath. Die compliant nature of the porous material underneath can also be varied with the pore density or porosity. Therefore, each pattern on tire wafer can be designed to have its unique compliant porous III-N layer. This unique compliant nature will result in a varied degree of the strain-relaxation of the layers grown or regrown on top of the porous III-N layer”) 
The Examiner notes that a voltage or current, between the doped layer and the counter-electrode must be present to porosity the doped layers a part of electrochemical etching process. 
e) forming an layer by epitaxy on the mesas, whereby a relaxed epitaxially grown layer is obtained. (“a blanket or masked regrowth of III-N layers may be performed.” “his unique compliant nature will result in a varied degree of the strain-relaxation of the layers grown or regrown on top of the porous III-N layer”) 
In current embodiment Keller does not explicitly disclose a GaN/InGaN structure comprising an electrically conductive doped GaN layer, locally covered with InGaN, the InGaN comprising a doped InGaN layer and an undoped or weakly doped InGaN layer and further does not explicitly disclose forming an InGaN layer on the unintentionally doped InGaN layer, whereby a relaxed epitaxially grown InGaN layer is obtained
However, in a different embodiment Keller (Fig. 2, 22, 48, 61)  discloses a structure (“Ill-Nitride (III-N) layers”) comprising an electrically conductive doped GaN layer (“GaN base layer”) locally covered with InGaN (“compressively strained 200nm thick InGaN layer”), the InGaN comprising a doped InGaN layer (“a n-type doped GaN layer”) and an undoped or weakly doped InGaN layer (“compressively strained 200nm thick InGaN layer”), and b) electrically connecting the electrically conductive doped GaN layer of the device and a counter-electrode to a voltage or current generator,  c) dipping the device and the counter-electrode into an electrolyte solution,  d) applying a voltage or current between the electrically conductive doped GaN layer and the second so as to porosify the doped InGaN layer of the mesas, (“The wafer is then transferred to the electrochemical etching apparatus where the embedded n-type GaN layer is transformed into porous GaN, weakening its mechanical stability, allowing its deformation and relaxation of the InxGai-xN top layer “ and “an ohmic contact was obtained on one part of the wafer to facilitate electrochemical etching. Finally, electrochemical etching was performed to obtain porous GaN in the n-type doped GaN layer.”), e) forming an InGaN layer (“regrowth layer” III-N) by epitaxy on the unintentionally doped InGaN layer (“relaxed/partially relaxed layers”), whereby a relaxed epitaxially grown InGaN layer is obtained (regrowth layer). [pages 38-39] for the purpose of either flip polarity or preserve the original polarity of the top layer (post bonding and transfers) [Page 36-37] and having the regrown epitaxial layers on varied pattern dimensions with porous III-N layer underneath that result in LED structures with capability to emit at different wavelengths on the same wafer. [page 38, 39; 57].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify process for manufacturing by having a GaN/InGaN structure comprising an electrically conductive doped GaN layer, locally covered with InGaN, the InGaN comprising a doped InGaN layer and an undoped or weakly doped InGaN layer and further does not explicitly disclose forming an InGaN layer on the unintentionally doped InGaN layer, whereby a relaxed epitaxially grown InGaN layer is obtained in order to either flip polarity or preserve the original polarity of the top layer (post bonding and transfers) [Page 36-37] and  have the regrown epitaxial layers on varied pattern dimensions with porous III-N layer underneath that result in LED structures with capability to emit at different wavelengths on the same wafer. [page 38, 39; 57].




Regarding Claim 3, Keller discloses the process according to claim 1, wherein the electrically insulating layer (“The masked material may constitute insulators, dielectrics”) 
Keller does not explicitly disclose SiO2 or SiN.
However, It would have been obvious to one of ordinary skill in the art at the time of the invention to modify process for manufacturing by having a SiO2 or SiN as the electrically insulating layer since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

Regarding Claim 5, Keller discloses the process according to claim 1, wherein the device provided in step a) is manufactured by forming the InGaN mesas and then the electrically insulating layer. (See Fig. 21C)

Regarding Claim 6, Keller discloses the process according to claim 1, wherein the electrically conductive doped GaN layer covers a support of sapphire or silicon  (“epitaxial structure was grown on sapphire”).

Regarding Claim 8, Keller discloses the process according to claim 1, wherein
the process comprises a step during which an implantation doping or metal-organic vapour phase epitaxy doping step is carried out on the InGaN mesas (“The film deposition on the porous III-N material can be performed by any crystal growth method, for example metal organic chemical vapor deposition (MOCVD)”, See P-type layer on N-type film (FIG 27d).

Regarding Claim 9, Keller discloses the process according to claim 8, wherein the doped InGaN layer of the mesas has different doping types (N type of mesa vs P type of the regrowth layer).


Allowable Subject Matter
Claims 2, 5, 7, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891